DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
 	Claim 1 is amended and claims 5 and 6 are added.  Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (US 2009/0197995) in view of Keung et al. (US 2013/0087263) and Miyazaki (US 2014/0116594).
Regarding claim 1, Tracey et al. teaches a pneumatic tire (¶196-197) comprising an innerliner (¶195) comprising a rubber composition comprising 100 parts by weight of a 2/g (see, ¶74 in US 2014/0116594 to Miyazaki).  
Tracey et al. does not teach that the pneumatic tire has a tie rubber layer.  However, Keung et al. teaches in pneumatic tires, it is common to add a buffer layer between the carcass layer and the innerliner layer and that this layer is known as the tie layer (a tie rubber) (¶3).  Tracey et al. and Keung et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions useful as parts of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add a tie rubber layer, as taught by Keung et al., to the tire, as taught by Tracey et al., and would have been motivated to do so in order to prevent tire cord strike-through (¶3).
Tracey et al. does not teach that the total weight of the resin is from 1 to 10 parts by mass.  However, Miyazaki teaches an inner liner for a tire made of a rubber composition (Abstract) comprising a halogenated butyl rubber (¶15) and from 1 to 20 parts by mass, preferably 2 to 8 parts by mass, of resin (¶45).  Tracey et al. and Miyazaki are analogous art because they are from the same field of endeavor, namely that of rubber compositions containing halogenated butyl rubber and resin and used for inner liners in pneumatic tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 1 to 20 parts by mass, preferably 2 to 8 parts by mass, of resin, as taught by Miyazaki, in the composition, as taught by Tracey et al., and would have been motivated to do so in order to improve the air barrier properties of the inner liner (¶45).
Tracey et al. does not teach that the rubber composition has a dynamic storage modulus at -45° C of not greater than 600 Mpa.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance in the instant specification of how to obtain this property other than by forming the claimed rubber composition.  Therefore, the claimed effects and physical properties, i.e. a dynamic storage modulus at -45° C of not greater than 600 Mpa, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the 
Regarding claim 2, Tracey et al., Keung et al., and Miyazaki teach the pneumatic tire of claim 1 as set forth above.  Tracey et al. does not teach that the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance in the instant specification of how to obtain this property other than by forming the claimed rubber composition.  Therefore, the claimed effects and physical properties, i.e. the number of cycles to fracture in a constant strain fatigue test of the rubber composition for an innerliner at a strain ratio of 120% and a frequency of 6.67 Hz is not less than 800,000, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claims 3, 4 and 6, Tracey et al. and Keung et al. teach the pneumatic tire of claim 1 as set forth above.  Tracey et al. teaches that the innerliners produced from the rubber composition have a Shore A hardness of 39.8 to 43.1 (Tables 5 and 7, Compounds 1-15).  Moreover, the tie rubber layers taught by Keung et al. have a Shore A hardness of 47-63 (Table 4, Compounds T1-T4).  These amounts provide ratios of HST/HSIL of 1.09 to 1.58 (calculated by Examiner), which overlaps with the narrowest claimed range of 1.1 to 1.13.
Regarding claim 5, Tracey et al. does not teach that the zinc oxide is present in from 0.1 to 0.8 parts by mass.  However, Miyazaki teaches that the rubber composition for the inner liner comprises from 0.8 to 2.9 parts by mass of zinc oxide (¶47).  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use 0.8 parts by mass of zinc oxide, as taught by Miyazaki, in the composition, as taught by Tracey et al., and would have been motivated to do so to promote crosslinking in the isoprene units of the butyl rubber, thereby enhancing good handling stability and providing good fuel economy (¶47, 98).  

Response to Arguments
Applicant argues that the combination of Tracey et al. and Keung et al. does not teach the current claims with regard to the total amount of resin, the amount of zinc oxide, and the hardness ratio.  However, the new rejection of record includes the reference of Miyazaki which teaches the resin and zinc oxide amount limitations.  As for the hardness ratio, the references of Tracey et al. and Keung et al. do teach this limitation when the reference of Tracey et al. is taken as a whole as explained in the above rejection.  Applicant’s arguments pertaining to Titanium Metals (page 5 of the Remarks filed December 27, 2021) have not been addressed as that rationale has not been relied upon in the instant rejection.  Due to the new rejection of record, the arguments presented are unpersuasive.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767